*111opinion.
Lansdon:
The only issue involved in this appeal is whether the Commissioner erroneously increased the taxpayer’s depreciation reserve by applying recognized formulae to the book value of plant assets from the date of organization to the close of the taxable year The only distinction between this appeal and others that we have hitherto decided in favor of taxpayers on substantially similar evidence, is in the comparatively small amount of the. accumulated depreciation reserve. This resulted from the taxpayer’s practice of charging much of the cost of repairs and replacements against such reserve. We are of the opinion, however, that the taxpayer’s books of account fairly reflected the depreciated cost of its plant equipment at June 30, 1920. Appeals of Cleveland Home Brewing Co., 1 B. T. A. 87; Russell Milling Co., 1 B. T. A. 194; Rub-No-More Co., 1 B. T. A. 228; and Hamilton Manufacturing Co., 3 B. T. A. 1045.

Judgment will be entered for the petitioner.